Section 906 Certifications I, Jonathan S. Horwitz, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2010 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: December 28, 2010 /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2010 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: December 28, 2010 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended October 31, 2010 Putnam Managed Municipal Income Trust Putnam Municipal Opportunities Trust Putnam Multi-Cap Value Fund The Putnam Fund for Growth and Income Putnam Capital Opportunities Fund Putnam Income Fund Putnam Global Income Trust Putnam Global Equity Fund Putnam Convertible Securities Fund Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Capital Spectrum Fund Putnam Equity Spectrum Fund Putnam Asia Pacific Equity Fund Putnam Global Sector Fund Putnam Multi-Cap Core Fund
